Citation Nr: 0426594	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965.

In a March 1971 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for low back pain.  The veteran was 
notified of that decision and did not appeal, and the March 
1971 decision is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1971).

The veteran again claimed entitlement to service connection 
for low back pain, and in a September 2001 decision the RO 
determined that new and material evidence had not been 
submitted to reopen that claim.  The veteran perfected an 
appeal of the September 2001 decision, which is now before 
the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for low 
back pain in March 1971, and that decision became final in 
the absence of an appeal.

2.  The evidence received subsequent to the March 1971 
decision is not new and material sufficient to reopen the 
claim for service connection for low back pain.


CONCLUSION OF LAW

The March 1971 rating decision in which the RO denied 
entitlement to service connection for low back pain is final, 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C. § 4005(c) (1970); 
38 U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 19.153 (1971); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends his low back pain was incurred in active 
service.


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); See also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

Although the May 2002 notice was sent following the September 
2001 decision, the veteran has had more than one year 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  In adjudicating the 
claim, the RO considered all the evidence of record and 
applied the benefit-of-the doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
For these reasons the Board finds that the veteran has not 
been prejudiced by having been notified of the evidence 
needed to substantiate his claim following the RO's September 
2001 unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (prejudice is not shown if the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.

The veteran submitted his request to reopen his claim for 
service connection in November 2000.  The RO informed him of 
the evidence needed to substantiate his claim in May 2002 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for low back 
pain.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  The veteran did not respond to this letter.

As will be more fully explained below, the Board has 
determined that evidence that is both new and material has 
not been received, and the claim of entitlement to service 
connection for chronic back syndrome with degenerative change 
is not reopened.  Because the veteran's claim was filed prior 
to August 2001, VA has no duty to assist the veteran in 
developing the evidence in support of his claim.  See 
Paralyzed Veterans of America, et. al., supra.


Relevant Laws and Regulations

When a claim is disallowed by the RO and not appealed, that 
decision becomes final and a claim based on the same factual 
basis may not be considered.  38 U.S.C. § 4005(c) (1970); 38 
C.F.R. § 19.153 (1971).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.   

Analysis

The veteran's service medical records indicate that in 
February 1964 he complained of a toothache like feeling at 
the bottom of his spine.  He stated he could not remember how 
or when the pain started.  The X-ray taken at that time was 
negative and there were no further complaints regarding back 
pain.  When the veteran was examined for discharge in May 
1965, his examination was negative for any back injury.

The veteran initially submitted a claim for compensation 
benefits in January 1971, which included a claim for a spine 
injury.  Evidence submitted in conjunction with that claim 
included statements from his family and private medical 
records.  The private record indicates that in December 1967, 
the veteran complained of pain in his lower back after 
lifting a mailbag.  At that time the physician advised the 
veteran to perform selective work, avoid lifting and apply 
heat to the injury.  No further diagnosis was made.

Based on the evidence shown above, the RO denied entitlement 
to service connection for low back pain in a March 1971 
rating decision.  The RO denied service connection because 
there was only one instance of back pain documented during 
service and the current back complaints were not shown to be 
related to the in-service back complaint.

The evidence submitted following the March 1971 rating 
decision includes a June 1964 service memorandum from the 
veteran's supervisor.  The memorandum indicates that the 
veteran ignored his aching back for the common good of the 
platoon and battalion.  This memorandum is not new, because 
it is cumulative and redundant of the evidence of record in 
March 1971.  The evidence at that time showed that the 
veteran complained of back pain in February 1964.  The 
supervisor's reference to that back pain is, therefore 
cumulative of the evidence of record in March 1971.  Because 
the evidence is not new, the Board need not consider whether 
it is material.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 327 (1999). 

The veteran also submitted a VA treatment report from 
February 1999 where the veteran reported pain in the left 
loin area after lifting weights.  In the Review of Systems 
section, it was noted that the veteran reported intermittent 
low back ache after an injury to the back in the service.  
However, on physical examination no findings related to the 
back were reported, and no diagnosis of any chronic or acute 
back disability was provided.  This report does not 
constitute new and material evidence.

The Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence. LeShore v. Brown, 8 Vet. 
App. 406 (1995).  In this case, the reference to low back 
ache since service is clearly history reported to the 
examiner by the veteran, with no abnormalities noted on 
physical examination and no diagnosis of any back disability 
being rendered.  The veteran's contention that his post-
service back aches are related to service was previously 
considered in the March 1971 denial.  Thus, this report is 
not new, in that it is cumulative of evidence previously 
considered.  

Additionally, even if the report was "new," it would still 
not be "material," because the report does not even 
establish that the veteran suffers from a current back 
disability, let alone link one to service.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (Board has the fundamental 
authority to decide a claim in the alternative).  In this 
regard, pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) dismissed in part, and vacated and remanded in part, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, the treatment report does nothing more than relate the 
veteran's recitation of a history which has already been 
considered in the prior denial.  As such, this evidence is 
neither new nor material to the matter at hand.

For these reasons the Board finds that evidence that is both 
new and material has not been submitted, and the claim of 
entitlement to service connection for a low back pain is not 
reopened.


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for low back pain is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



